Order denying motion to compel arbitration and for a stay of action in the Supreme Court affirmed, with ten dollars costs and disbursements. The clause in the agreement providing for arbitration expressly provides that such arbitration shall be in Newfoundland “ according to the rules and practice in said Island.” The lands and other property involved in the contract were located in Newfoundland, some of the land being held under lease from the government of that island. We have grave doubt whether disputes under the agreement could be made the subject of arbitration under the laws of the State of New York. But we agree with the learned justice at Special Term that the provision for arbitration of disputes arising out of the contract has no reference to the alleged repudiation of the entire contract by the appellant, his alleged refusal to proceed with it at all and conveyance by appellant of the property to some outside person, rendering performance impossible. This was not a “ dispute arising out of the contract ” to be determined by arbitrators “ having experience with the lumber business and of the matters forming the basis of the contract.”
Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.